Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pachlore et al (US 2018/0074839, Pachlore hereinafter) in view of Benes et al. (US 2019/0108116, Benes hereinafter) .

As to claim 1, Pachlore teaches an electronic device (e.g., Figure 4) , comprising: 
 	a memory (e.g., “414”, Figure 4); and 
 	at least one processor  (e.g., “412”, Figure 4) coupled to the memory, wherein the at least one processor is configured to: 
 	identify a device change event (e.g., “instantiating the virtual containers”, “changing the namespace”) in a host operating system (e.g., “110”,Figure 1, see para 37, “The host container 110 and the virtual containers 122, 124 can be any suitable type of container and 
   	switch from the host namespace to a container namespace of a container (see Figures 5D and 5E). 
Pachlore teaches further  update the container (e.g., para 59, “The virtual devices 540, 550 are associated with their respective virtual containers 522, 524 by changing the namespace of the virtual devices, as illustrated by arrows 570. More specifically, the namespace of virtual device 540 is changed to that of virtual container 522, and the namespace of virtual device 550 is changed to that of virtual container 524”).
 	However,  Pachlore does not teach update the container with information based on the device change event.  
 	Benes teaches identify a device change event (e.g., “event data”) in a host operating system (see FIG. 1) ,  update a container with information based on a device change event (e.g., para 18, “Based on gathered event data, the framework may generate one or more attributes to update the environment for executing the application and/or the containerization options for containers to be executed in the environment”, and “The To update the configuration of the container 151, a privilege level for operations executed by the application in the application container may be adjusted from a container with certain privileges to a fully privileged container such as an SPC. In another example, user or group permissions with regard to an account associated with the application container may be modified so that the application 191 can reach certain resources or execute certain operations it could not before access” in para 41-42, see FIG. 1) .  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the method of Pachlore  by adopting the teachings of Benes to   “ determine which of the attributes can be used to remove the restraint on the execution of the application without violating some system policy related to underlying host system” (see Benes para 19).


As to claim 2, Pachlore teaches wherein the device change event includes enabling a device in the host operating system (e.g., para 60, “the virtual devices 540, 550 are connected to the WiFi device 530, as per step 208. The WiFi device 530 is associated with a host container 510 by virtue of being in the namespace of the host container 510”, see Figure 5 E).  


As to claim 3, Pachlore teaches wherein the at least one processor is further configured to: create at least one access point (e.g., “providing a pointer “) corresponding to the device; and add the access point to the container (e.g., para 44  “the connection is performed by providing a pointer to the real device 132 to the virtual drivers of the virtual devices” and “the WiFi device 530 is connected with the virtual devices 540, 550 via the kernel space of the host container 510. Connecting the virtual devices 540, 550 to the WiFi device 530 enables communication between the virtual devices 540, 550 and the WiFi device 530 across a namespace of the network. This also allows the virtual containers 522, 524 to use the computing resource provided by the WiFi device 530 via the virtual devices 540, 550”,  see FIG. 5E ).  

As to claim 4, Pachlore does not teach wherein, to update the container, the at least one processor is further configured to notify a container device manager in the container of the device change event.  However, Benes teaches to update the container, the at least one processor is further configured to notify a container device manager (e.g., para 14, “the monitoring component may be injected into the same container as the application “) in the container of the device change event. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the method of Pachlore  by adopting the teachings of Benes to   “ determine which of the attributes can be used to remove the restraint on the execution of the application without violating some system policy related to underlying host system” (see Benes para 19).

a change of system state, a change of a value of at least one state variable of the system, etc.) that indicate the applications behavior (e.g., interactions with the system resources) in the test environment with the application's production behavior. The events may include the application's behavior with regard, but not limited to, a list of system calls, devices, files and other resources accessed by the application, whether the application utilizes a filter for system calls, whether the application limits or modifies system resources, whether the application uses a type of MAC (Mandatory Access Control) to access certain resources or whether system user or group identifiers are used as well as other type of events” for “the container executing the application so that the monitoring component can intercept events regarding the shared data” , “to update the configuration of the application container for executing the application” in para 18-19). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the method of Pachlore  by adopting the teachings of Benes to   “ determine which of the attributes can be used to remove the restraint on the execution of the application without violating some system policy related to underlying host system” (see Benes para 19).

restraints 255 may include certain permissions on resources the application 255 need to access to functional properly”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the method of Pachlore  by adopting the teachings of Benes to   “ determine which of the attributes can be used to remove the restraint on the execution of the application without violating some system policy related to underlying host system” (see Benes para 19).



As to claim 7, Pachlore does not teach, wherein the at least one processor is further configured to delete, from the container, at least one access point corresponding to the device.  However, Benes teaches wherein the at least one processor is further configured to delete, from the container, at least one access point corresponding to the device (e.g., para 18, “the test manager may reconfigure the test controller to further simulate the application's production behavior” and “to update the configuration of the container 232 to optimal execute the application 234 in the production environment 261. These updates may remove the restraints 255 on the application 234 when executed in the application container 232” in para 50). Thus, it would have been obvious to one of ordinary skill in the art before the effective 

As to claim 8., Pachlore teaches  wherein the at least one processor is further configured to, upon updating the container, revert from the container namespace to the host namespace (See FIG. 5E ).  

As to claim 9, see rejection of claim 1 above. Pachlore teaches  further an method for dynamic device management (e.g., para 44-45, “changing the namespace of each of the virtual devices to the namespace of the corresponding one of the virtual containers 122,124. By changing the namespace of the virtual devices, the virtual devices become accessible to the virtual containers 122, 124”, “Management of conflict can be performed by the virtual devices, by the real device 132, by the host container 100, or by the host kernel”, see Figure. 2). 

As to claims 10-16, see rejection of claims 2-8 above. 

As to claim 17, see rejection of claim 1 above. Pachlore teaches  further a non-transitory computer readable medium embodying a computer program for operating an electronic device including a memory and at least one processor, the computer program comprising computer readable instructions that, when executed by the at least one processor (see FIG. 4,  para 52). 



As to claim 19, see rejection of claims 6-7 above. 

As to claim 20, see rejection of claim 8 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 5712727767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194